Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 1014674, 10728608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 51-70 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim51 recites a method for automatically recording media assets not explicitly scheduled for recording by a user, the method comprising: accessing a social media profile associated with the user; retrieving information relating to a social media activity performed by the user from the social media profile; retrieving, from a media asset database, identifying information of one or more media assets; comparing the retrieved information relating to the social media activity with the identifying information of the one or more media assets; determining, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity; determining, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset; associating, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function; storing the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions; retrieving status information of the user; determining whether the retrieved status information is indicative of a first status of the user; in response to determining that the retrieved status information is indicative of the first status of the user, replacing the entry in the functions database for the media asset with a recording function.
Claim61 recites a system for automatically recording media assets not explicitly scheduled for recording by a user, the system comprising: display circuitry; storage circuitry; and control circuitry configured to: access a social media profile associated with the user; retrieve information relating to a social media activity performed by the user from the social media profile; retrieve, from a media asset database at the storage circuitry, identifying information of one or more media assets; compare the retrieved information relating to the social media activity with the identifying information of the one or more media assets; determine, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity; determine, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset; associate, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function; store the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions; retrieve status information of the user; determine whether the retrieved status information is indicative of a first status of the

user; and in response to determining that the retrieved status information is indicative of the first status of the user, replace the entry in the functions database for the media asset with a recording function.
The closest prior art Jackson US 2013/0058632, either singularly or in combination failed to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484